NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200420-U

                                Order filed November 17, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 21st Judicial Circuit,
                                                        )       Kankakee County, Illinois,
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-20-0420
             v.                                         )       Circuit No. 18-CF-492
                                                        )
      THEO CHESTER,                                     )       Honorable
                                                        )       Clark E. Erickson,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE PETERSON delivered the judgment of the court.
            Justices Daugherity and Holdridge concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: (1) Defendant’s statutory speedy trial rights were not violated; (2) defendant’s
                  constitutional speedy trial rights were not violated; (3) defense counsel was not
                  ineffective; and (4) the circuit court did not err when it did not appoint
                  independent counsel to represent defendant during a preliminary Krankel hearing.

¶2          Defendant, Theo Chester, appeals following his conviction for second degree murder. He

     argues his statutory and constitutional speedy trial rights were violated, he received ineffective

     assistance of trial counsel, and the Kankakee County circuit court failed to conduct a proper

     Krankel hearing. We affirm.
¶3                                           I. BACKGROUND

¶4          Police arrested defendant on August 20, 2018, for the murder of his brother, George

     Chester. 720 ILCS 5/9-2 (West 2018). Defendant appeared in court on August 22, 2018, and the

     matter was continued to September 11, 2018, for arraignment. Defendant remained in custody.

     The court docket attributes the continuance to defendant.

¶5          At arraignment, the court continued the case to October 18, 2018. The State also stated

     that discovery would be available to defense counsel within 21 days, and the court asked defense

     counsel if he would like a status hearing on discovery 30 to 40 days from then, which counsel

     stated would be fine. The court stated the continuance would be on defendant’s motion. The case

     was later continued to November 15, 2018, by agreement, and then to January 10, 2019, on

     defendant’s motion.

¶6          On January 10, 2019, the court noted that there was a speedy trial demand and set the

     case for trial on March 4, 2019. On March 1, 2019, defendant appeared in court for final pretrial.

     On that date, the State filed a motion for a continuance. The State noted that defendant was ready

     to proceed, but defense counsel would agree to a 60-day continuance. Defendant objected to the

     continuance, stating that he wanted to proceed to trial and that he did not understand why the

     case should be continued. The court granted the State’s motion for a continuance over

     defendant’s objection. The court docket noted that the continuance was by agreement.

¶7          The next court date was on May 7, 2019. The State tendered further discovery to the

     defense, and the court set the case for trial for August 26, 2019. While the court transcripts are

     silent as to who the continuance is attributable to, the clerk’s docket shows that the continuance

     was on defendant’s motion.




                                                      2
¶8            The parties returned to court for a status hearing on July 8, 2019. Defense counsel stated

       that he had not yet complied with Rule 413 disclosures but would within the next 14 days. The

       case returned to court on August 23, 2019, for final pretrial. Defense counsel filed his Rule 413

       disclosures instanter. On the date of trial, August 26, 2019, the State filed a motion to continue

       because of the late disclosure of three witnesses it wished to investigate. Over defendant’s

       objection, the court granted the State’s motion. The court continued the case for trial on

       October 28, 2019. On that date, defendant had been in custody for a total of 434 days.

¶9            At trial, testimony established that defendant, George, and George’s girlfriend lived

       together. Defendant and George engaged in an argument the night George died. Defendant left

       the house after the fight, and George’s girlfriend found him on the kitchen floor with a stab

       wound. George died from his injuries.

¶ 10          Police later found defendant with two individuals walking away from the house. Officers

       found and collected the knife used to stab George, a bloodstain on the pant leg of Anthony

       Romano-Boyd, and blood on defendant.

¶ 11          Dr. Michael Humilier testified as the State’s expert in forensic pathology. Humilier

       testified regarding his examination of George, as well as the autopsy and toxicology reports. He

       reported that George died of a stab wound to his chest. Based on the toxicology report, George

       had signs of PCP and marijuana in his blood. The reference comments in the toxicology report

       indicated that George was not within the range of phencyclidine (PCP) where a user would

       experience agitation and combativeness. Defense counsel objected to the admittance of the

       autopsy and toxicology reports into evidence. The court overruled the objection and admitted the

       reports pursuant to section 115-5.1 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS

       5/115-5.1 (West 2018)).


                                                        3
¶ 12          On cross examination, defense counsel questioned Humilier regarding his knowledge of

       the drugs listed on the toxicology report. Humilier testified that he did not perform the testing,

       and he did not have any further knowledge of the drugs other than what was in the report. The

       court found that Humilier was not an expert qualified to provide opinions on the effects of drugs,

       and this line of questioning ended. Defendant did not present an expert to the jury to contradict

       or otherwise discredit Humilier’s testimony.

¶ 13          Defendant testified that he stabbed George in self-defense. He explained that George was

       on top of him, and defendant reached for a knife and “poked” George with it so he would move.

       On cross-examination, the State played clips of defendant’s videorecorded interview with the

       police to highlight the contradiction between defendant’s testimony and statement to the police

       on the night of the incident.

¶ 14          During the jury instruction conference, defense counsel submitted a jury instruction for

       self-defense, but did not tender Illinois Pattern Jury Instructions, Criminal, No. 4.13 (approved

       July 18, 2014) (hereinafter IPI Criminal No. 4.13) regarding the definition of reasonable belief.

       Additionally, the court asked whether the parties wanted the jury to be sent back with any

       exhibits, and defense counsel stated they could wait to see what the jury wanted before sending

       anything to them.

¶ 15          During closing arguments, trial counsel argued that defendant acted in self-defense. He

       argued that George had “stuff” in his system that made his behavior “a little off.” Counsel argued

       that the “stuff” found in George’s body at the time of his death caused him to act a little more

       violently that night, creating a situation that required defendant to defend himself. Counsel also

       stressed that none of the State’s witnesses saw defendant and George fighting, and therefore, no

       one knew exactly what happened and how defendant came to stab George.


                                                         4
¶ 16          The jury found defendant guilty of second degree murder. At the sentencing hearing,

       defendant stated defense counsel was ineffective. The court asked defendant to write down his

       complaints and set the matter for a Krankel hearing. See generally People v. Krankel, 102 Ill. 2d

       181 (1984).

¶ 17          During the Krankel hearing, defendant argued that counsel did not visit him, did not tell

       him about the blood evidence on Romano-Boyd’s pant leg, did not interview witnesses regarding

       the events leading up to his fight with George and of his self-defense theory, and did not bring up

       the drugs found in George’s body during closing arguments. The court asked defense counsel to

       respond to the allegations against him. Defense counsel stated that he did speak to the necessary

       witnesses and that he told defendant about the State’s evidence prior to trial. The court found that

       there was no basis for appointing new counsel to pursue any claims against defense counsel and

       that he was not ineffective. The court subsequently sentenced defendant to 12 years’

       imprisonment. Defendant appeals.

¶ 18                                              II. ANALYSIS

¶ 19                                             A. Speedy Trial

¶ 20        Defendant argues that trial counsel was ineffective for failing to move for a statutory or

       constitutional speedy trial dismissal. In support, defendant contends the circuit court erred in

       attributing delays to defendant for speedy trial purposes and that trial counsel was ineffective for

       failing to object to continuances that created a speedy trial violation.

¶ 21          To prevail on an ineffective assistance of counsel claim, defendant must show that:

       (1) counsel’s performance was deficient, and (2) but for counsel’s deficiency, the result of the

       proceeding would have been different. Strickland v. Washington, 466 U.S. 668, 694 (1984).

       Defendant’s ineffective assistance claim derives from an alleged speedy trial violation. Counsel’s


                                                         5
       failure to assert a speedy trial violation cannot establish either prong of an ineffective assistance

       claim if there is no basis for raising a speedy trial objection. People v. Cordell, 223 Ill. 2d 380,

       385 (2006). Accordingly, we must first determine whether defendant’s right to a speedy trial was

       violated. The circuit court’s determination of whether a constitutional or statutory speedy trial

       right has been violated is reviewed de novo. People v. Crane, 195 Ill. 2d 42, 52 (2001).

¶ 22                                    1. Statutory Right to a Speedy Trial

¶ 23           A defendant has a statutory right to a speedy trial. U.S. Const., amends. VI, XIV; Ill.

       Const. 1970, art. I, § 8; 725 ILCS 5/103-5(a) (West 2018). Section 103-5(a) of the Code states, in

       pertinent part,

                         “Every person in custody in this State for an alleged offense shall be tried by the

                         court having jurisdiction within 120 days from the date he or she was taken into

                         custody unless delay is occasioned by the defendant. *** Delay shall be

                         considered to be agreed to by the defendant unless he or she objects to the delay

                         by making a written demand for trial or an oral demand for trial on the record.”

                         725 ILCS 5/103-5(a) (West 2018).

       “[S]ection 103-5(a) places the onus on a defendant to take affirmative action when he becomes

       aware that his trial is being delayed.” Cordell, 223 Ill. 2d at 391. If a defendant does not object to

       the delay of his trial, the delay is considered agreed to by defendant. Id. To invoke speedy trial

       rights, defendant must make a clear objection and demand for trial. Id. Any delays where

       defendant’s act caused or contributed to the delay will be calculated against defendant, and the

       speedy trial time will be tolled. People v. Mayo, 198 Ill. 2d 530, 537 (2002). The court’s decision

       as to the accountability for a delay will be upheld absent an abuse of discretion. People v.

       Reimolds, 92 Ill. 2d 101, 107 (1982).


                                                           6
¶ 24          Here, defendant was taken into custody on August 20, 2018. The speedy trial clock began

       on August 21, 2018. See People v. Pettis, 2017 IL App (4th) 151006, ¶ 20 (in calculating the

       speedy trial period, we exclude the first day and include the last day). Defendant next appeared

       in court on August 22, 2018. These two days are attributable to the State. See Mayo, 198 Ill. 2d

       at 536 (holding that the statutory period begins to run automatically from the day defendant is

       taken into custody, even without a formal demand).

¶ 25          Defendant argues the time frame of August 22 to September 11, 2018, as being

       attributable to the State instead of defendant, but provides no argument as to why we should

       attribute it to the State. From our review of the record, this delay is attributable to the defendant,

       as defendant did not object to the continuance.

¶ 26          The main delay at issue in this case is the continuance on March 1 to May 7, 2019. On

       March 1, when defense counsel did not object to the State’s motion to continue the trial,

       defendant affirmatively objected and stated that he did not agree to continuing his case.

       Defendant further stated on the record that he wanted to go to trial. “[W]here a defendant does

       not promptly repudiate an attorney’s unauthorized act upon receiving knowledge of the same, the

       defendant effectively ratifies the act.” People v. Hall, 194 Ill. 2d 305, 328-29 (2000).

       Defendant’s objection caused the 63-day continuance to the next court date to be attributable to

       the State, which is not properly accounted for in the circuit court docket.

¶ 27          The continuances from May 7 to August 26, 2019, are shown by the court docket to be

       attributable to defendant, and there is nothing in the record to contradict this designation.

       Moreover, even if we accept defendant’s argument that he did not ask for a continuance, we note

       that the Cordell court held that if a defendant does not object or affirmatively assert a speedy

       trial demand on the record after a delay is proposed, such defendant acquiesces to the delay and


                                                         7
       the speedy trial period tolls. See Cordell, 223 Ill. 2d at 391-92. Defendant did not object or

       affirmatively assert his speedy trial demand on the record during the status hearings during this

       time. Therefore, the delay was at the very least by agreement, and the speedy trial period tolled.

¶ 28           Defendant also raises the time frame between August 26 and October 28, 2019. The State

       asked for a continuance on August 26, 2019, due to the need to investigate defendant’s witnesses

       that had been disclosed three days prior to the trial date. Even when defendant does not request

       or agree to a continuance, the court may still attribute a delay to defendant if he or she is the

       cause of the delay. See People v. Cross, 2021 IL App (4th) 190114, ¶ 99. In this instance, the

       delay was caused by defendant when certain witnesses were disclosed only three days prior to

       trial, giving the State little time to properly investigate. It is not an abuse of discretion for the

       court to attribute the delay to defendant here, because of his late disclosure of discovery. See id.

¶ 29           In sum, though 434 days passed from the time defendant was arrested and he proceeded

       to trial, only 89 days may be attributable to the State, well under the 120-day statutory speedy

       trial limit. Defense counsel was not ineffective for failing to move for a statutory speedy trial

       dismissal because no violation occurred.

¶ 30                                 2. Constitutional Right to a Speedy Trial

¶ 31           A criminal defendant also has a constitutional right to a speedy trial. U.S. Const., amends.

       VI, XIV; Ill. Const. 1970, art. I, § 8. In determining whether the constitutional right has been

       violated, no specific time period is used. Barker v. Wingo, 407 U.S. 514, 523 (1972). There are

       four factors to consider when evaluating a constitutional speedy trial claim: (1) the length of

       delay; (2) the reason for the delay; (3) defendant’s assertion to the right to a speedy trial; and

       (4) the prejudice caused. People v. Campa, 217 Ill. 2d 243, 250 (2005). All factors must be




                                                           8
       considered together to determine whether the right to a speedy trial has been violated. Barker,

       407 U.S. at 533.

¶ 32            We find that while defendant clearly asserted his right to a speedy trial, that assertion

       does not result in a violation of his constitutional right to a speedy trial when the other three

       factors clearly do not support defendant’s arguments. First, defendant was tried and convicted of

       second degree murder, and only 434 days passed between the date of arrest and the

       commencement of trial. Considering the seriousness of the charge and the complexity of the

       evidence, we find that a less than two-year delay is not unreasonable. See id. at 530-31 (finding

       that longer delays may be tolerated for a serious and complex charge rather than an ordinary

       charge with less preparation required).

¶ 33            The State’s reasons for requesting delays are also reasonable in this case. The State had

       two primary requests for continuances, to finalize forensic testing and to investigate witnesses

       that defendant had disclosed only three days prior to trial. These were not attempts to delay a

       trial to hamper the defense, but valid reasons that justify the delays. See id.

¶ 34            Finally, while a defendant is certainly prejudiced by delays when he is incarcerated while

       awaiting trial, the prejudice in this case was minimal. The record does not indicate that there was

       any evidence lost due to the delay, nor were there any witnesses who could no longer testify due

       to death or lapses in memory. The delay did not affect defendant’s ability to present his defense

       at trial. We therefore find, after weighing all factors, that defendant’s constitutional speedy trial

       right was not violated, and defense counsel was not ineffective for his decision not to raise the

       issue.




                                                          9
¶ 35                                  B. Ineffective Assistance of Counsel

¶ 36          Defendant raises several other ineffective assistance of counsel claims, including that

       defense counsel failed to: (1) file a motion in limine, (2) object to the State’s questioning of

       certain witnesses, (3) engage in meaningful cross-examination against Humilier or to retain an

       expert for the defense regarding the effects of the drugs found in George’s body, (5) tender a jury

       instruction regarding the definition of reasonableness, and (6) address George’s drug use in

       closing arguments. As set forth above, to prevail on an ineffective assistance claim, a defendant

       must show that counsel rendered deficient performance and that the deficient performance

       prejudiced the defendant. Strickland, 466 U.S. at 687. Prejudice is demonstrated where a

       defendant shows that a reasonable probability exists that, but for the deficient performance, the

       result of the trial would have been different. People v. Enis, 194 Ill. 2d 361, 376 (2000). “A

       reasonable probability is a probability sufficient to undermine confidence in the outcome.”

       Strickland, 466 U.S. at 669. Both prongs of the Strickland analysis must be proven; if a claim

       fails under either prong, we need not determine whether the claim also fails under the other.

       People v. Graham, 206 Ill. 2d 465, 476 (2003). Claims of ineffectiveness of counsel may be

       rejected on prejudice grounds alone, “for lack of prejudice renders irrelevant the issue of

       counsel’s performance.” People v. Coleman, 183 Ill. 2d 366, 397-98 (1998).

¶ 37          Actions that are considered matters of trial strategy are accorded great deference by the

       court and “are generally immune from claims of ineffective assistance of counsel.” People v.

       West, 187 Ill. 2d 418, 432 (1999). A defendant is entitled to competent representation, not perfect

       representation. People v. Tucker, 2017 IL App (5th) 130576, ¶ 26. “[E]ven if defense counsel

       makes a mistake in trial strategy or tactics or an error in judgment, this will not render

       representation constitutionally defective.” People v. Perry, 224 Ill. 2d 312, 355 (2007). In such


                                                        10
       cases where a defendant argues ineffective assistance due to mistakes in trial strategy, he must

       overcome the strong presumption that counsel’s action constituted reasonable strategy. People v.

       Clendenin, 238 Ill. 2d 302, 317 (2010). A reviewing court evaluates counsel’s conduct under the

       totality of the circumstances. Tucker, 2017 IL App (5th) 130576, ¶ 54.

¶ 38           Defendant challenges several specific instances of counsel’s alleged failures. We evaluate

       each claim in turn.

¶ 39           First, defendant claims counsel was deficient for failing to file a motion in limine or to

       otherwise object to the admission of hearsay comments during Humilier’s testimony regarding

       the effects of PCP in the reference comments of the toxicology report. However, section 115-5.1

       of the Code provides that “pathologist’s protocol, autopsy reports and toxicological reports, shall

       be public documents and thereby may be admissible as prima facie evidence of the facts,

       findings, opinions, diagnoses and conditions stated therein.” 725 ILCS 5/115-5.1 (West 2018).

       The extent of Humilier’s testimony outlined the drugs listed in the toxicology report and how

       this information aided him in performing George’s autopsy. This information is clearly

       admissible under section 115-5.1. Further, defense counsel could not have provided deficient

       performance here, because he did in fact object to the admission of the report, and it was

       admitted over his objection. Defendant also cannot prove he was prejudiced by defense counsel’s

       decision not to argue further or to file a motion in limine to argue the issue, because any further

       arguments would have failed.

¶ 40           Defendant next claims counsel should have retained an independent expert for trial to

       testify to the effects of the drugs found in George’s body at the time of his death to further his

       argument that George was aggressive, and defendant was acting in self-defense. The decision of

       whether to call a witness is a matter of trial strategy that is left up to trial counsel. West, 187 Ill.


                                                          11
       2d at 432. While another attorney may have retained an expert, defense counsel is not deficient

       simply because he chose not to do so. See People v. Young, 341 Ill. App. 3d 379, 383 (2003)

       (finding that another attorney’s hindsight is not sufficient to show deficient performance).

¶ 41          Defendant also argues counsel did not engage in a meaningful cross-examination of

       Humilier. Specifically, defendant contends counsel should have questioned Humilier regarding

       the effects PCP, marijuana, and cocaine could have had on George’s behavior. Defendant

       challenges the scope and manner of counsel’s cross-examination, an area that falls under trial

       strategy and cannot sustain an ineffectiveness claim. See People v. Munson, 206 Ill. 2d 104, 139-

       40 (2002) (decisions regarding what witnesses and evidence to present and the extent of cross-

       examination are matters of trial strategy that is generally unchallengeable); People v. Williams,

       246 Ill. App. 3d 1025, 1035 (1993) (“any allegations of incompetency of counsel in regards to

       cross-examination are questions of trial strategy *** and, as such, are not subject to review by a

       reviewing court”).

¶ 42          A review of the record shows that trial counsel effectively handled Humilier’s cross-

       examination, and we cannot say that counsel’s approach was objectively unreasonable. Extensive

       cross-examination could cause undue attention to unwanted aspects of a witness’s testimony, and

       counsel is given substantial deference to exercise his professional judgment not to create

       negative attention to defendant’s case. People v. Holman, 132 Ill. 2d 128, 163 (1989). Defense

       counsel questioned Humilier as to his knowledge of the drugs listed on the toxicology report, and

       Humilier testified that he did not perform the testing and was merely stating what was listed in

       the report. He repeatedly stated that he did not have any further knowledge of the drugs than

       what was in the report and that he only used the information to aid in the performance of the

       autopsy. Further, the court already determined that Humilier was not an expert qualified to


                                                       12
       provide opinions on the effects of drugs on a person’s behavior, making any questioning

       regarding that topic meaningless. While, in hindsight, defendant may contend that certain

       questions should have been asked or other tactics employed, we cannot say that counsel failed to

       conduct any meaningful questioning that rises to the level of ineffective assistance of counsel.

¶ 43           Moreover, even if we were to find deficient performance based on counsel’s choice not to

       impeach Humilier or to retain an independent expert witness, defendant suffered no prejudice

       from that choice. In order to establish prejudice, defendant must show that there is a reasonable

       probability that the result of the trial would have differed if not for trial counsel’s error. Perry,

       224 Ill. 2d at 342. Defendant has not and cannot establish that failure to question Humilier

       regarding the effects of PCP in a person’s blood would have resulted in a different outcome at

       trial when Humilier was not qualified to give such an opinion.

¶ 44           Next, defendant argues ineffective assistance where defense counsel did not object to the

       State’s manner of cross-examination of defendant. Decisions regarding what to object to and

       when to do so are also matters of trial strategy and thus entitled to great deference. People v.

       Pecoraro, 175 Ill. 2d 294, 327 (1997). Because counsel may only be ineffective when his

       performance falls below the standards of reasonableness, counsel is not deficient for failing to

       object when an objection would be improper. People v. Johnson, 218 Ill. 2d 125, 139 (2005). We

       find that defense counsel’s decision not to object to the manner of cross-examination was a

       matter of trial strategy and did not rise to the level of constitutionally deficient performance. It is

       arguable that such an objection may result in the State reexamining defendant and drawing more

       attention to the inconsistencies in his statements. Though counsel’s strategy was ultimately

       unsuccessful, a trial strategy that is unsuccessful does not constitute deficient performance. See

       Perry, 224 Ill. 2d at 355.


                                                         13
¶ 45              Defendant’s argument that counsel was ineffective for failing to tender IPI Criminal No.

       4.13, on the definition of reasonable belief, when it is an element of his self-defense claim also

       fails. The decision to omit the jury instruction is not so fundamental as to result in an unfair trial

       or prejudice when the jury is properly instructed on everything else. See People v. Underwood,

       72 Ill. 2d 124, 130-31 (1978). The jury received all other instructions relating to the elements of

       self-defense, therefore, there was no error in not providing an instruction defining “reasonable

       belief.”

¶ 46              Defendant’s last ineffective assistance claim is that counsel should have more clearly

       argued at closing that the drugs found in George’s body made him aggressive and necessitated

       defendant stabbing him in self-defense. Counsel argued that defendant acted in self-defense, but

       not solely because of the drugs George used. It is not unreasonable for an attorney to only attack

       one element of the State’s case. People v. Milton, 354 Ill. App. 3d 283, 290 (2004). “[T]he

       choice of defense theory is ordinarily a matter of trial strategy, and counsel has the ultimate

       authority to decide this trial strategy.” People v. Guest, 166 Ill. 2d 381, 394 (1995). In his closing

       argument, defense counsel chose to focus on the fact that the State’s witnesses were not present

       during the fight and did not know how George was stabbed. Discussing the drugs found in

       George’s body in detail was clearly a part of a defense theory that trial counsel decided not to

       pursue, and the failure to discuss it does not amount to deficient performance.

¶ 47              Finally, defendant claims that his trial counsel’s errors cumulatively deprived him of a

       fair trial. To reverse for a new trial, the court must find that the errors are extreme in nature.

       People v. Sims, 2019 IL App (3d) 170417, ¶ 55. However, we have already found that none of

       the circuit court’s findings regarding trial counsel’s representation are manifestly erroneous.




                                                          14
       Where, as here, the alleged errors do not amount to reversible error on any individual issues,

       there is no cumulative error. People v. Howell, 358 Ill. App. 3d 512, 526 (2005).

¶ 48                             C. Independent Counsel for Krankel Hearing

¶ 49          Defendant next argues that the circuit court erred by not appointing independent counsel

       at the conclusion of the Krankel hearing. He contends that the trial court incorrectly rejected his

       arguments that trial counsel was ineffective.

¶ 50          When a defendant raises, as a self-represented litigant, a posttrial ineffective assistance of

       counsel claim, the circuit court must conduct a preliminary Krankel inquiry into the claim’s

       factual basis. People v. Jolly, 2014 IL 117142, ¶ 29. The purpose of a preliminary Krankel

       inquiry is to decide whether to appoint independent counsel to argue a defendant’s ineffective

       assistance of counsel claims. People v. Ayres, 2017 IL 120071, ¶ 11. The procedure developed

       from our supreme court decision in Krankel and its progeny. See Krankel, 102 Ill. 2d at 181.

       When a defendant raises such a claim, the circuit court is to conduct an adequate inquiry into the

       factual basis of the claim. People v. Jackson, 2020 IL 124112, ¶¶ 95-97. Our supreme court has

       further clarified that newly appointed counsel is not automatically required in every case where a

       defendant presents a posttrial motion as a self-represented litigant alleging ineffective assistance

       of counsel. People v. Moore, 207 Ill. 2d 68, 77 (2003). If the court determines that the claim

       “lacks merit or pertains only to matters of strategy,” it may dismiss defendant’s claims without

       appointing new counsel. Jackson, 2020 IL 124112, ¶ 97. If the defendant’s allegations show

       possible neglect of the case, new counsel should be appointed to represent the defendant in his or

       her claims of ineffective assistance of counsel. Id.

¶ 51          We review de novo whether the court conducted a proper Krankel hearing to determine if

       new counsel must be appointed. People v. Robinson, 2017 IL App (1st) 161595, ¶ 88. Where a


                                                        15
       proper Krankel hearing was conducted, the court’s finding that it was not necessary to appoint

       new counsel will not be disturbed on appeal unless it is manifestly erroneous. People v. Haynes,

       331 Ill. App. 3d 482, 484 (2002).

¶ 52          We first note that defendant cites People v. Roddis, 2018 IL App (4th) 170605, ¶ 81, to

       support his argument that the circuit court erred by deciding the merits of defendant’s ineffective

       assistance of counsel claim at the initial Krankel hearing. However, in January 2020, our

       supreme court reversed this decision, finding that, even during a preliminary Krankel hearing, it

       is necessary for the trial court to consider the merits before determining whether new counsel

       should be appointed. People v. Roddis, 2020 IL 124352, ¶ 61. Defendant’s reliance on this case

       is therefore misplaced.

¶ 53          Here, the court held a hearing regarding defendant’s allegations. During the hearing, the

       court provided defendant an opportunity to address his claims, heard defendant list each instance

       of alleged ineffective assistance, and relied on its own trial observations. The court therefore

       addressed the facts and circumstances surrounding defendant’s claims of ineffective assistance.

       Consequently, we find the hearing constituted a proper preliminary inquiry under Krankel.

¶ 54          Having found that the court conducted a proper preliminary inquiry, the next question is

       whether the inquiry demonstrated possible neglect such that the appointment of new counsel is

       necessary. Defendant does not appear to have presented the court with any valid arguments on

       the claims. As noted above, we find defendant’s claims against defense counsel lack merit, as

       they raised issues of trial strategy that “ultimately rest with trial counsel” and are “generally

       immune from claims of ineffective assistance of counsel.” People v. Wilborn, 2011 IL App (1st)

       092802, ¶ 79. As we have found defendant did not receive ineffective assistance of counsel, we

       cannot say that the circuit court’s finding was against the manifest weight of the evidence.


                                                         16
¶ 55                                        III. CONCLUSION

¶ 56         For the foregoing reasons, we affirm the judgment of the circuit court of Kankakee

       County.

¶ 57         Affirmed.




                                                    17